Exhibit 10.3

 

July 29, 2020

 

Healthcare Merger Corp.

623 Fifth Avenue, 14th Floor

New York, NY 10022

 

RE:Surrender and Potential Forfeiture of Parent Class B Common Stock

 

Reference is made to that certain Agreement and Plan of Merger (the “Merger
Agreement”), to be dated as of the date hereof, by and among Specialists On
Call, Inc., a Delaware corporation, Healthcare Merger Corp., a Delaware
corporation (“Parent”), Sabre Merger Sub I, Inc., a Delaware corporation and a
direct, wholly owned subsidiary of Parent, and Sabre Merger Sub II, LLC, a
Delaware limited liability company and a direct, wholly owned subsidiary of
Parent. This letter agreement (this “Letter Agreement”) is being entered into
and delivered by Parent and HCMC Sponsor LLC, a Delaware limited liability
company (“Sponsor”), in connection with the transactions contemplated by the
Merger Agreement. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Merger Agreement.

 

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Parent and Sponsor
hereby agree as follows:

 

1.Sponsor represents and warrants that it holds all of the issued and
outstanding shares of Class B common stock, par value $0.0001 per share, of
Parent (the “Parent Class B Common Stock”), as of the date of this Letter
Agreement. As of the date hereof, there are 6,250,000 shares of Parent Class B
Common Stock issued and outstanding.

 

2.Subject to the satisfaction or waiver of each of the conditions to Closing set
forth in Sections 8.1 and 8.3 of the Merger Agreement, immediately prior to the
Closing, Sponsor shall surrender a number of shares of Parent Class B Common
Stock equal to the product of (i) 1,875,000 and (ii) the difference between (A)
1, minus (B) a fraction (not greater than 1 nor less than 0), the numerator of
which is an amount equal to (I) (x) all amounts in the Trust Account; plus (y)
all other Cash and Cash Equivalents of Parent; plus (z) the PIPE Investment
Amount (as such amount is finally delivered to Parent at or prior to the Closing
by the PIPE Investors), in each case, as determined as of the Closing, minus
(II) the aggregate amount of cash proceeds that will be required to satisfy the
Parent Stockholder Redemptions, if any, minus (III) the amount of the Parent
Transaction Costs, to the extent not paid prior to the Closing, minus (IV)
$250,000,000, and the denominator of which is $35,000,000 (the “Sponsor
Contingent Closing Shares”), which Sponsor Contingent Closing Shares will be
cancelled by Parent for no consideration.

 

3.Subject to the satisfaction or waiver of each of the conditions to Closing set
forth in Sections 8.1 and 8.3 of the Merger Agreement, effective immediately
prior to the Closing, Sponsor hereby waives any and all rights Sponsor has or
will have under Section 4.3(b)(ii) of Parent’s Amended and Restated Certificate
of Incorporation to receive, with respect to each share of Parent Class B Common
Stock held by Sponsor, more than one (1) share of Parent Class A Common Stock
upon automatic conversion of such shares of Parent Class B Common Stock in
accordance with Parent’s Amended and Restated Certificate of Incorporation in
connection with the consummation of the Transactions. Without limitation of the
foregoing, upon the consummation of the Transactions, Sponsor hereby
acknowledges and agrees that pursuant to Section 4.3(b) of Parent’s Amended and
Restated Certificate of Incorporation, each share of Parent Class B Common Stock
held by Sponsor shall automatically convert into one (1) share of Parent Class A
Common Stock.

 



 

 

 

4.Upon and subject to the Closing, 1,875,000 shares of Parent Class A Common
Stock owned by Sponsor (the “Sponsor Earnout Shares”) shall become subject to
potential forfeiture upon the terms set forth in Article III of the Merger
Agreement, such that such Sponsor Earnout Shares shall be forfeited if the
applicable vesting conditions set forth in Article III of the Merger Agreement
are not satisfied prior to the expiration of the Earnout Period. If all or any
portion of the Sponsor Earnout Shares vest in accordance with the terms of the
Merger Agreement, any restrictive legends that have been placed on the Sponsor
Earnout Shares, other than those, if any, required by applicable securities
laws, shall be removed (and Parent hereby agrees to immediately cause the
removal of such restrictive legends that have been placed on the Sponsor Earnout
Shares).

 

5.Holders of the Sponsor Earnout Shares shall be entitled to vote such Sponsor
Earnout Shares and receive dividends and other distributions in respect thereof
prior to the vesting of such Sponsor Earnout Shares in accordance with the terms
herein; provided, that any such dividends and other distributions in respect of
the Sponsor Earnout Shares that are subject to vesting pursuant to the terms
herein shall be set aside by Parent and shall only be paid to the holder of such
Sponsor Earnout Shares upon the vesting thereof.

 

6.The parties have previously entered into that certain letter agreement dated
December 12, 2019 in connection with the initial public offering of Parent (the
“Prior Letter Agreement”). The parties hereto acknowledge and agree that the
Prior Letter Agreement shall survive the consummation of the Transactions in
accordance with its terms, and Sponsor shall comply with, and fully perform all
of its obligations, covenants and agreements set forth in, the Prior Letter
Agreement.

 

7.During the period commencing on the date hereof and ending on the earlier of
the Closing and the termination of the Merger Agreement pursuant to Article IX
thereof, Sponsor shall not modify or amend any Contract between or among Sponsor
or any Affiliate of Sponsor (other than Parent or any of its Subsidiaries), on
the one hand, and Parent or any of Parent’s Subsidiaries, on the other hand,
including, for the avoidance of doubt, the Prior Letter Agreement.

 

8.Sponsor hereby acknowledges that it has read the Merger Agreement and this
Letter Agreement and has had the opportunity to consult with its tax and legal
advisors. Sponsor shall be bound by and comply with Section 7.2 (Parent No
Solicitation) and Section 7.8 (Confidentiality; Communications Plan; Access to
Information) of the Merger Agreement (and any relevant definitions contained in
any such Sections) as if Sponsor was an original signatory to the Merger
Agreement with respect to such provisions, mutatis mutandis.

 



2

 

 

9.During the period commencing on the date hereof and ending on the earlier of
the Closing and the termination of the Merger Agreement pursuant to Article IX
thereof, at any meeting of the stockholders of Parent, or at any postponement or
adjournment thereof, called to seek the affirmative vote of the holders of the
outstanding Parent Shares entitled to vote thereon to adopt the Merger
Agreement, approve the acquisition of all or substantially all of the Company’s
(or after the Reorganization, Newco’s) assets or in any other circumstances upon
which a vote, consent or other approval with respect to the Merger Agreement,
the Mergers or the other transactions contemplated by the Merger Agreement is
sought, Sponsor shall vote (or cause to be voted) all Parent Shares entitled to
vote thereon currently or hereinafter owned by Sponsor in favor of the
foregoing.

 

10.During the period commencing on the date hereof and ending on the earlier of
the Closing and the termination of the Merger Agreement pursuant to Article IX
thereof, at any meeting of the stockholders of Parent or at any postponement or
adjournment thereof or in any other circumstances upon which Sponsor’s vote,
consent or other approval (including by written consent) is sought, Sponsor
shall vote (or cause to be voted) all Parent Shares entitled to vote thereon,
currently or hereinafter owned by Sponsor against and withhold consent with
respect to any merger, purchase of all or substantially all of any Person’s
assets or other business combination transaction (other than the Merger
Agreement and the transactions contemplated thereby, including the Mergers).
Sponsor shall not commit or agree to take any action inconsistent with the
foregoing that would be effective prior to the Closing and the termination of
the Merger Agreement pursuant to Article IX thereof.

 

11.Subject to the terms and conditions of this Letter Agreement, Parent and
Sponsor agree to take, or cause to be taken, all actions and to do, or cause to
be done, all things necessary, proper or advisable to consummate and make
effective the transactions contemplated by this Letter Agreement.

 

12.During the period commencing on the date hereof and ending on the earlier of
the Closing and the termination of the Merger Agreement pursuant to Article IX
thereof, Sponsor agrees not to (a) transfer any Parent Shares or (b) deposit any
Parent Shares into a voting trust or enter into a voting agreement or any
similar agreement, arrangement or understanding with respect to Parent Shares or
grant any proxy (except as otherwise provided herein), consent or power of
attorney with respect thereto (other than pursuant to this Letter Agreement);
provided, that Sponsor may transfer any such Parent Shares to any Affiliate of
Sponsor if, and only if, the transferee of such Parent Shares evidences in a
writing reasonably satisfactory to Parent such transferee’s agreement to be
bound by and subject to the terms and provisions hereof to the same effect as
the Sponsor.

 



3

 

 

13.During the period commencing on the date hereof and ending on the earlier of
the Closing and the termination of the Merger Agreement pursuant to Article IX
thereof, Sponsor agrees that any Parent Shares that Sponsor purchases or
otherwise hereinafter acquires or with respect to which Sponsor otherwise
acquires sole or shared voting power after the execution of this Agreement and
prior to the earlier of the Closing and the termination of the Merger Agreement
pursuant to Article IX thereof shall be subject to the terms and conditions of
this Agreement to the same extent as if they were owned by Sponsor as of the
date hereof.

 

14.Sponsor hereby represents and warrants to Parent as follows:

 

(a)Sponsor has the full power and authority to make, enter into and carry out
the terms of this Letter Agreement. This Letter Agreement has been duly and
validly executed and delivered by Sponsor and constitutes a valid and binding
agreement of Sponsor enforceable against it in accordance with its terms,
subject to the Remedies Exception.

 

(b)As of the date hereof, Sponsor is the owner of 6,250,000 shares of Parent
Class B Common Stock, 700,000 shares of Parent Class A Common Stock and 350,000
Private Placement Warrants, free and clear of any and all Liens, other than
those (i) created by this Agreement, the Prior Letter Agreement and the Charter
Documents of Parent or (ii) arising under applicable securities Laws, and
Sponsor does not own any other capital stock or other voting securities, or any
rights to purchase or acquire any shares of capital stock or other equity
securities of, Parent. Sponsor has and will have until the earlier of the
Closing and the termination of the Merger Agreement pursuant to Article IX
thereof sole voting power (including the right to control such vote as
contemplated herein), power of disposition, power to issue instructions with
respect to the matters set forth in this Letter Agreement and power to agree to
all of the matters applicable to Sponsor set forth in this Letter Agreement.

 

(c)The execution and delivery of this Letter Agreement by Sponsor does not, and
the performance by Sponsor of the obligations under this Letter Agreement and
the compliance by Sponsor with any provisions hereof do not and will not: (i)
conflict with or violate any applicable Law applicable to Sponsor, (ii)
contravene or conflict with, or result in any violation or breach of, any
provision of any charter, articles of association, operating agreement or
similar formation or governing documents and instruments of Sponsor, or (iii)
result in any material breach of or constitute a material default (or an event
that with notice or lapse of time or both would become a material default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any of the Parent Shares
owned by Sponsor pursuant to any Contract to which Sponsor is a party or by
which Sponsor is bound, except, in the case of clause (i), (ii) or (iii), as
would not reasonably be expected, either individually or in the aggregate, to
materially impair the ability of Sponsor to perform its obligations hereunder or
to consummate the transactions contemplated hereby.

 



4

 

 

(d)No consent, approval, order or authorization of, or registration, declaration
or filing with, any Governmental Entity or any other Person is required by or
with respect to Sponsor in connection with the execution and delivery of this
Agreement or the consummation by Sponsor of the transactions contemplated
hereby.

 

(e)As of the date hereof, there is no action pending against, or, to the
knowledge of Sponsor, threatened against Sponsor that would reasonably be
expected to materially impair the ability of Sponsor to perform its obligations
hereunder or to consummate the transactions contemplated hereby.

 

(f)Except for this Agreement and the Prior Letter Agreement, Sponsor has not:
(i) entered into any voting agreement, voting trust or any similar agreement,
arrangement or understanding, with respect to any Parent Shares or other equity
securities of Parent owned by Sponsor, (ii) granted any proxy, consent or power
of attorney with respect to any Parent Shares or other equity securities of
Parent owned by Sponsor (other than as contemplated by this Agreement) or (iii)
entered into any agreement, arrangement or understanding that is otherwise
inconsistent with, or would interfere with, or prohibit or prevent it from
satisfying, its obligations pursuant to this Agreement.

 

(g)Sponsor understands and acknowledges that the Company is entering into the
Merger Agreement in reliance upon the Sponsor’s execution and delivery of this
Agreement.

 

15.The Company is an express third party beneficiary of this Letter Agreement
entitled to the rights and benefits hereunder and to enforce the provisions
hereof as if it was a party hereto.

 

16.This Letter Agreement, together with the Merger Agreement to the extent
referenced herein, the Prior Letter Agreement and the other agreements entered
into by Sponsor in connection with the initial public offering of Parent
constitute the entire agreement and understanding of the parties hereto in
respect of the subject matter hereof and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
relating to the subject matter hereof.

 

17.No party hereto may assign either this Letter Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties hereto, and any purported assignment in violation of the foregoing
shall be null and void ab initio. This Letter Agreement shall be binding on the
parties hereto and their respective successors and assigns.

 

18.This Letter Agreement shall be construed and interpreted in a manner
consistent with the provisions of the Merger Agreement. In the event of any
conflict between the terms of this Letter Agreement and the Merger Agreement,
the terms of the Merger Agreement shall govern. The provisions set forth in
Sections 11.3 (Counterparts; Electronic Delivery), 11.5 (Severability) 11.6
(Other Remedies; Specific Performance), 11.7 (Governing Law), 11.8 (Consent to
Jurisdiction; Waiver of Jury Trial), 11.12 (Amendment) and 11.13 (Extension;
Waiver) of the Merger Agreement, as in effect as of the date hereof, are hereby
incorporated by reference into, and shall be deemed to apply to, this Letter
Agreement mutatis mutandis.

 



5

 

 

19.Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent in the same manner as provided in the Merger Agreement, with (a) notices to
Parent being sent to the addresses set forth therein, in each case with all
copies as required thereunder and (b) notices to Sponsor being sent to:

 

HCMC Sponsor LLC

623 Fifth Avenue, 14th Floor

New York, NY 10022

Attention: Charles Ditkoff
Email: ditkoff@mtspartners.com

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153,
Attention: Michael J. Aiello
Email: michael.aiello@weil.com.

 

20.This Letter Agreement shall terminate, and have no further force and effect,
if the Merger Agreement is terminated in accordance with its terms prior to the
Effective Time.

 

[The remainder of this page left intentionally blank.]

 

6

 

 

Please indicate your agreement to the terms of this Letter Agreement by signing
where indicated below.

 

  Very truly yours,       HCMC SPONSOR LLC         By: /s/ Charles Ditkoff  
Name: Charles Ditkoff   Title: Managing Member

 

Acknowledged and agreed   as of the date of this Letter Agreement:        
HEALTHCARE MERGER CORP.       By: /s/ Dennis Conroy   Name: Dennis Conroy  
Title: Chief Financial Officer  

 

[Signature Page to Letter Agreement]

 

 

7



 



